19-23649-rdd      Doc 147       Filed 10/01/19      Entered 10/01/19 10:59:51             Main Document
                                                   Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
                                                                    :
In re:                                                              : Chapter 11
                                                                    :
PURDUE PHARMA L.P., et al.,                                         : Case No. 19-23649 (RDD)
                                                                    :
                                    Debtors.                        : (Jointly Administered)
                                                                    :
------------------------------------------------------------------ X

        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Kramer Levin Naftalis & Frankel LLP (“Kramer Levin”),

Brown Rudnick LLP (“Brown Rudnick”), Gilbert LLP (“Gilbert”) and Otterbourg P.C.

(“Otterbourg”) (together, the “Ad Hoc Committee Counsel”) hereby appear as co-counsel in the

above-captioned proceeding on behalf of the ad hoc committee of governmental and other

contingent litigation claimants represented by the Ad Hoc Committee Counsel (the “Ad Hoc

Committee”).1

        PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rules 2002, 9007 and 9010 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), the Ad Hoc Committee Counsel request that

copies of all notices and pleadings in this case be given and served upon the Ad Hoc Committee

Counsel at the offices, addresses, telephone numbers, and e-mail addresses set forth below:




1
  In addition to serving as co-counsel to the Ad Hoc Committee, each of the Ad Hoc Committee Counsel represents
one or more creditors or parties-in-interest, including members of the Ad Hoc Committee in such members’
independent capacities as creditors or parties-in-interest.
19-23649-rdd     Doc 147      Filed 10/01/19    Entered 10/01/19 10:59:51          Main Document
                                               Pg 2 of 4


 Kenneth H. Eckstein                                         David J. Molton
 Rachael Ringer                                              Steven D. Pohl*
 KRAMER LEVIN NAFTALIS & FRANKEL                             BROWN RUDNICK LLP
 LLP                                                         7 Times Square
 1177 Avenue of the Americas                                 New York, NY 10036
 New York, New York 10036                                    Telephone: (212) 209-4800
 Telephone: (212) 715-9100                                   E-mail: dmolton@brownrudnick.com
 Facsimile: (212) 715-8000                                          spohl@brownrudnick.com
 E-mail: keckstein@kramerlevin.com
        rringer@kramerlevin.com

 Scott D. Gilbert*                                           Melanie L. Cyganowski
 Craig Litherland*                                           Jennifer S. Feeney
 Kami E. Quinn*                                              OTTERBOURG P.C.
 GILBERT LLP                                                 230 Park Avenue
 1100 New York Ave, NW, Suite 700                            New York, NY 10169
 Washington, DC 20005                                        Telephone: (212) 661-9100
 Telephone: (202) 772-2200                                   Facsimile: (212) 682-6104
 E-mail: gilberts@gilbertlegal.com                           E-mail: mcyganowski@otterbourg.com
        litherlandc@gilbertlegal.com                                 jfeeney@otterbourg.com
        quinnk@gilbertlegal.com

* pro hac vice application forthcoming

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes all of the notices

and papers referred to in the Bankruptcy Rules, Bankruptcy Code, and the Local Bankruptcy Rules

for the Southern District of New York, and also includes, without limitation, notices of any orders,

pleadings, motions, applications, complaints, demands, hearings, requests or petitions, answering

or reply papers, memoranda and briefs in support of any of the foregoing and any other document

brought before this Court with respect to the case and any proceedings therein, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, hand delivery,

telephone, telecopier, telex or otherwise, all of which shall be sent to the attorneys listed above.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Request

for Service of Papers, nor any later appearance, pleading, claim or suit shall constitute a waiver of

(i) the sovereignty of any State that may be a member of the Ad Hoc Committee, (ii) the right to

have final orders in non-core matters entered only after de novo review by a judge of the United

                                                -2-
19-23649-rdd      Doc 147      Filed 10/01/19     Entered 10/01/19 10:59:51           Main Document
                                                 Pg 3 of 4


States District Court, (iii) the right to trial by jury in any proceeding related to this proceeding, (iv)

the right to have the United States District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, (v) any objection to the jurisdiction of this Court for any

purpose other than with respect to this notice, (vi) an election of remedy, or (vii) any other rights,

claims, actions, defenses, setoffs, or recoupments as appropriate, in law or in equity, under any

agreements, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved.

                            [Remainder of page intentionally left blank]




                                                  -3-
19-23649-rdd   Doc 147   Filed 10/01/19    Entered 10/01/19 10:59:51       Main Document
                                          Pg 4 of 4


Dated: October 1, 2019
       New York, New York
                                          /s/ Kenneth H. Eckstein
                                          Kenneth H. Eckstein
                                          Rachael Ringer
                                          KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                          1177 Avenue of the Americas
                                          New York, New York 10036
                                          Telephone: 212-715-9100
                                          Facsimile: 212-715-8000
                                          Email: keckstein@kramerlevin.com
                                                 rringer@kramerlevin.com

                                          David J. Molton
                                          Steven D. Pohl*
                                          BROWN RUDNICK LLP
                                          7 Times Square
                                          New York, NY 10036
                                          Telephone: (212) 209-4800
                                          E-mail: dmolton@brownrudnick.com
                                                 spohl@brownrudnick.com

                                          Scott D. Gilbert*
                                          Craig Litherland*
                                          Kami E. Quinn*
                                          GILBERT LLP
                                          1100 New York Ave, NW, Suite 700
                                          Washington, DC 20005
                                          Telephone: (202) 772-2200
                                          E-mail: gilberts@gilbertlegal.com
                                                 litherlandc@gilbertlegal.com
                                                 kquinn@gilbertlegal.com


                                          Melanie L. Cyganowski
                                          Jennifer S. Feeney
                                          OTTERBOURG P.C.
                                          230 Park Avenue
                                          New York, NY 10169
                                          Telephone: (212) 661-9100
                                          Facsimile: (212) 682-6104
                                          E-mail: mcyganowski@otterbourg.com
                                                 jfeeney@otterbourg.com

                                          * pro hac vice application forthcoming

                                          Counsel for the Ad Hoc Committee

                                           -4-
